Name: Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco
 Type: Regulation
 Subject Matter: technology and technical regulations;  agri-foodstuffs;  plant product;  consumption
 Date Published: nan

 26 . 2 . 76 Official Journal of the European Communities No L 50/ 11 COMMISSION REGULATION (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervi sion of the first processing and market preparation of tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, No 1726/70 and in Article 6 of Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco ( 7), as last amended by Regulation (EEC) No 408/76 ; Whereas, to ensure the uniform application of the provisions relating to first processing and market preparation , a maximum permissible weight loss during such operations should be fixed for each variety of Community tobacco ; Whereas, in view of the additional losses caused by stripping, this maximum loss should be increased by a suitable amount for tobacco which has been stripped ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Raw Tobacco, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession (2 ), and in particular the first subparagraph of Article 3 (3) and Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (3 ), as last amended by Regu ­ lation (EEC) No 408 /76 (4), instituted a system of administrative supervision of the processing of tobacco in respect of which a premium has been applied for ; whereas the purpose of such supervision is to assess whether a given quantity of baled tobacco corresponds to the quantity of leaf tobacco from which it was obtained , having regard to the weight losses which occur during first processing and market preparation and which are considered to be normal ; HAS ADOPTED THIS REGULATION : Whereas losses result mainly from a decrease in mois ­ ture content and from losses of matter which take place during first processing and market preparation ; whereas those weight losses differ according to variety, and in particular according to the methods of drying and preparing the leaves ; Article 1 1 . When checking whether the quantities of tobacco released from the supervision provided for in Regulation (EEC) No 1726/70 correspond with the quantities which came under supervision the maximum permissible weight losses expressed as percentages of the net weight of leaf tobacco which came under supervision , shall be those shown in column 3 of the Annex hereto . 2 . Weight losses shall be determined by reference to the net weight of leaf tobacco and baled tobacco as defined in Article 11 of Regulation (EEC) No 1726/70 and in Article 6 of Regulation (EEC) No 1727/70 . Whereas these losses must also be assessed for the purpose of supervision of leaf tobacco which has been bought in by intervention agencies and which has undergone first processing and marketing preparation under contracts , the detailed rules whereof are laid down in Regulation (EEC) No 2603/71 (5 ), as last amended by Regulation (EEC) No 773/75 (6 ) ; Whereas these weight losses must be assessed on the basis of the net weight of leaf tobacco and of baled tobacco as defined in Article 1 1 of Regulation (EEC) (') OJ No L 94, 21 . 4 . 1970 , p . 1 . ( 2 ) OJ No L , 73 , 27 . 3 . 1972, p . 14 . (J ) OJ No L 191 , 27 . 8 . 1970 , p . 1 . Article 2 This Regulation shall apply with effect from the 1976 harvest .(4 ) See page 6 of this Official Journal . (5 ) OJ No L 269 , 8 . 12 . 1971 , p. 11 . h ) OJ No L 77, 26 . 3 . 1975, p. 15 . ( 7 ) OJ No 191 , 27 . 8 . 1970 , p . 5 . No L 50/ 12 Official Journal of the European Communities 26 . 2 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1976 . For the Commission P. J. LARDINOIS Member of the Commission 26 . 2 . 76 Official Journal of the European Communities No L 50/ 13 ANNEX Serial No Variety Maximum weight losses as a percentage of the net weight of leaf tobacco (') 1 a) Badischer Geudertheimer b) Forchheimer Havanna II c) 22 2 Badischer Burley E 19 3 Virgin SCR 13 4 a) Paraguay b) Dragon vert and hybrids thereof 19 5 Nijkerk 19 6 Burley (Burley x Bel ) 16 7 a) Misionero and hybrids thereof b) Rio Grande and hybrids thereof 17 8 a) Philippin b) Petit Grammont (Flobecq) c ) Burley (Ergo x 6410 and Ergo X Bursana) 17 9 a) Semois b) Appelterre 17 10 Bright 14 11a Burley I 15 lib Maryland 15 12 a) Kentucky and hybrids thereof b) Moro di Coil c) Salento 15 13 a) Nostrano and hybrids thereof b) Resistente 142 c) Gojano 15 14 Beneventano 15 15 Xanti-YakÃ 17 1 6 Perustitza 17 17 Erzegovina and hybrids thereof 17 18 a) Round Tip b) Scafati c) Sumatra I 16 19 a) Brasile Selvaggio b) Other varieties 1 1 (') These maxima are increased by four points for tobacco which has been stripped .